 Case 2:19-cv-06182-DSF-PLA Document 82-22 Filed 08/18/20 Page 1 of 8 Page ID
                                  #:2625


 1   Shayla Myers (SBN 264054)
     Mallory B. Andrews (SBN 312209)
 2   Alex Flores (SBN 303552)
     Jonathan Gibson (SBN 300306)
 3   LEGAL AID FOUNDATION OF LOS ANGELES
     7000 South Broadway
 4   Los Angeles, CA 90003
     Telephone: (213) 640-3983
 5   Email: smyers@lafla.org
            mandrews@lafla.org
 6          aeflores@lafla.org
            jgibson@lafla.org
 7
     Attorneys for Gladys Zepeda, Miriam Zamora,
 8   Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
     Marquis Ashley, and Ktown for All.
 9
     [Additional Attorneys on Next Page]
10
                            UNITED STATES DISTRICT COURT
11
            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
12
     JANET GARCIA, GLADYS                  ) CASE NO. 2:19-cv-06182-DSF-PLA
13   ZEPEDA, MIRIAM ZAMORA, ALI            )
     EL-BEY, PETER DIOCSON JR,             )
14   MARQUIS ASHLEY, JAMES                 ) DECLARATION OF CATHERINE
     HAUGABROOK, individuals,              ) SWEETSER
15   KTOWN FOR ALL, an                     )
     unincorporated association;           )
16   ASSOCIATION FOR                       )
     RESPONSIBLE AND EQUITABLE             )
17   PUBLIC SPENDING, an                   )
     unincorporated association,           )
18                                         )
                  Plaintiffs,              )
19                                         )
           v.                              )
20                                         )
     CITY OF LOS ANGELES, a                )
21   municipal entity; DOES 1-7,           )
                                           )
22                Defendants.              )
23
24
25
26
27
28


                       DECLARATION OF CATHERINE SWEETSER
 Case 2:19-cv-06182-DSF-PLA Document 82-22 Filed 08/18/20 Page 2 of 8 Page ID
                                  #:2626


 1   Catherine Sweetser (SBN 271142)
 2   Kristina Harootun (SBN 308718)
     SCHONBRUN SEPLOW HARRIS
 3   HOFFMAN & ZELDES LLP
 4   11543 West Olympic Blvd.
     Los Angeles, CA 90064
 5   Telephone: (310) 396-0731
 6   Email: csweetser@sshhzlaw.com
             kharootun@sshhzlaw.com
 7           jwashington@sshhzlaw.com
 8   Attorneys for Plaintiffs.
 9   Benjamin Allan Herbert (SBN 277356)
10   William L. Smith (SBN 324235)
     KIRKLAND & ELLIS LLP
11   555 South Flower Street
     Los Angeles, CA 90071
12   Telephone: (213) 680 8400
     Email: benjamin.herbert@kirkland.com
13          william.smith@kirkland.com

14   Michael Onufer (SBN 300903)
     KIRKLAND & ELLIS LLP
15   2049 Century Park East
16   Los Angeles, CA 90067
     Telephone: (310) 552-4200
17   Email: michael.onufer@kirkland.com
18   Attorneys for Plaintiffs Ktown for All, Janet Garcia,
19   Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
     Association for Responsible and Equitable Public
20   Spending.
21
22
23
24
25
26
27
28


                        DECLARATION OF CATHERINE SWEETSER
 Case 2:19-cv-06182-DSF-PLA Document 82-22 Filed 08/18/20 Page 3 of 8 Page ID
                                  #:2627


 1                       DECLARATION OF CATHERINE SWEETSER
 2
 3         1. My name is Catherine Sweetser. I am one of the attorneys for Plaintiffs in
 4   this action. I have personal knowledge of the facts contained in this declaration, and if
 5   called to testify, I could and would testify competently as to the truth of the facts in
 6   this declaration.
 7         2. On June 30, 2020, I heard that there were signs posted on Rose Avenue in
 8   Venice that said that bulky items would be taken. In the evening on June 30, I drove
 9   to Rose Avenue to take a look at the signs and how they were placed around the
10   people camping there.
11         3. There are people camping on an unpaved section of sidewalk next to the
12   Penmar golf course on Rose between Frederick and Penmar. On the evening of June
13   30, I found a sign posted on a pole next to a few tents. True and correct copies of my
14   pictures of that sign as it appeared on June 30, 2020 are attached as Exhibit A.
15         4. I asked some people at the encampment whether they had heard anything
16   about a July 1, 2020 clean up taking place on Rose. I was told by one unhoused
17   person that a Los Angeles Sanitation worker had told them that bulky items would be
18   taken on July 1, 2020. This person told me that he was moving his bicycle inside his
19   tent so that it would not be taken during the clean up. Another person told me that a
20   City employee had told them the same, although they did not know whether it was a
21   Sanitation employee who had given them that information.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                         1
                         DECLARATION OF CATHERINE SWEETSER
 Case 2:19-cv-06182-DSF-PLA Document 82-22 Filed 08/18/20 Page 4 of 8 Page ID
                                  #:2628


 1         5. Plaintiffs’ attorneys emailed the City Attorney to say that people at the
 2   encampment had stated that they had heard about the bulky item clean up from City
 3   employees, together with a picture of the signs, on the evening of June 30, 2020. In
 4   that email, we requested that the City Attorney investigate and tell us whether the City
 5   intended to take bulky items at that encampment on July 1.
 6
 7          I declare under penalty of perjury that the foregoing is true and correct.
 8                 Executed on August 17, 2020, in Los Angeles, California
 9
                              ______________________________
10
                                 CATHERINE SWEETSER
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       2
                       DECLARATION OF CATHERINE SWEETSER
Case 2:19-cv-06182-DSF-PLA Document 82-22 Filed 08/18/20 Page 5 of 8 Page ID
                                 #:2629




                       EXHIBIT A
Case 2:19-cv-06182-DSF-PLA Document 82-22 Filed 08/18/20 Page 6 of 8 Page ID
                                 #:2630
Case 2:19-cv-06182-DSF-PLA Document 82-22 Filed 08/18/20 Page 7 of 8 Page ID
                                 #:2631
Case 2:19-cv-06182-DSF-PLA Document 82-22 Filed 08/18/20 Page 8 of 8 Page ID
                                 #:2632
